Citation Nr: 1207643	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  10-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

2.  Entitlement to service connection for headaches, including as secondary to service-connected tinnitus.  

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his sister


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from October 1965 to July 1967; October 1972 to October 1976; and intermittent periods in the Army National Guard from 1979 to 1997.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating action of the Muskogee, Oklahoma Department of Veterans Affairs Regional Office (RO).  The RO denied claims for service connection for bilateral hearing loss and tension headaches.  Also in that decision, the RO found there was no new and material evidence to reopen a claim for service connection for PTSD.  

In consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a service connection for a mental health disability claim encompasses all psychiatric disability shown/alleged) the issue regarding whether there is new and material evidence to reopen a claim for service connection for PTSD has been characterized to encompass all psychiatric diagnoses.  

In July 2011, the Veteran testified before the undersigned at a Board Videoconference hearing.  A transcript of the hearing has been associated with the file.  

The issues of service connection for headaches and a psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. An April 2007 rating decision denied service connection for PTSD, the Veteran did not file a notice of disagreement within one year of the decision, and the decision became final.  

2. Evidence received since the April 2007 RO rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability, to include PTSD and depression, and raises a reasonable possibility of substantiating the claim.  

3. The Veteran was exposed to acoustic trauma in service.  

4. The Veteran did not exhibit impaired hearing in service or sensorineural hearing loss within the first year following separation from service, and a preponderance of the evidence is against a finding that the Veteran has hearing loss for VA compensation purposes.  


CONCLUSIONS OF LAW

1. The RO's April 2007 decision that denied the claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).  

2. New and material evidence has been received to reopen the claim of entitlement for a psychiatric disability, to include PTSD and depression.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2011).  

3. Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist 

A decision finding new and material evidence to reopen the Veteran's claim for a psychiatric disability at this point poses no risk of prejudice to him.  With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2011), without deciding whether the notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating this portion of the Veteran's claim.  The Board is taking action favorable to the Veteran by reopening the claim for service connection.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Regarding the claim for service connection for bilateral hearing loss, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011) in a June 2009 letter.  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was also informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds the duty to notify has been met.  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran received VA audiology examinations in July 2009 and November 2010; both examinations confirmed he does not have bilateral hearing loss for VA purposes.  The Board finds the examinations to be fully explanatory and adequate.  While the Board is remanding two other claims for older VA records, there is no point in remanding this claim because there is no present disability.  The Board finds the duties to notify and assist have been met.  

II.  New and Material Evidence Claim

A claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2011), the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

The procedural history of the Veteran's claim shows the Veteran's original claim for service connection for PTSD was denied in August 2003; subsequently several rating actions confirmed and continued the denial of service connection for PTSD, most recently in April 2007.  The Veteran did not file a notice of disagreement within one year of being notified and that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2011).   In May 2009, the Veteran applied to reopen a claim of service connection for PTSD.  

Prior to the April 2007 decision, the evidence in the file consisted of service treatment records, service personnel records, VA medical records, the Veteran's statements, two VA examinations, CURR evidence, and a statement from Dr. Parks.  

Since the April 2007 decision, the evidence in the file includes more statements from the Veteran; statements from his sister and wife; a July 2009 private psychological evaluation diagnosing the Veteran with PTSD and depressive disorder; more CURR evidence; more VA records, another VA examination; the July 2011 Board hearing transcript; and opinions by a VA nurse practitioner and licensed clinical social worker relating the Veteran's PTSD to service.  

The Board finds that new and material evidence has been received; especially pertinent is the July 2009 psychological evaluation and opinions by a VA nurse practitioner and a licensed clinical social worker.  This evidence is new and material because it raises a reasonable possibility of substantiating the claim.  The claim is reopened.  See 38 C.F.R. § 3.156(b).  

III. Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In May 2009, the Veteran filed a claim for service connection for bilateral hearing loss.  At the July 2011 Board hearing, the Veteran said he had to turn up the television and had difficulty hearing on the phone.  (Transcript, p 12.)  His wife said the television was loud.  Id.  In July 2009, the Veteran's sister briefly mentioned the Veteran's noise exposure in Vietnam in a statement, but did not discuss any current symptoms.  

Service treatment records do not show complaints of, treatment for or diagnoses of bilateral hearing loss in service.  October 1964, October 1965, and July 1967 audiograms were all converted and showed no hearing impairment above 20 decibels across all frequencies.  (Service department audiometric examinations prior to November 1, 1967, are assumed to be American Standards Association (ASA) units and have been converted to International Standards Organization (ISO) units for proper comparison.)  

In September 1972, the Veteran's enlistment audiogram showed nothing above 25 decibels.  The January 1974 audiogram showed the following:  


HERTZ

500
1000
2000
3000
4000
RIGHT
30
25
25
N/A
45
LEFT
30
25
25
N/A
45

However, by the September 1976 separation examination, the Veteran's hearing acuity was normal, with nothing above 20 decibels.  The August 1981 enlistment audiogram for the Army National Guard showed the same.  The March 1986 and September 1989 and July 1994 reports of medical examination showed nothing between 500 and 4000 Hertz above 10 decibels.  

The Veteran's DD 214 shows he served in Vietnam from July 1966 to July 1967 and he was a heavy vehicle driver.  He spent the bulk of active duty service as a typist or clerk.  Exposure to acoustic trauma in service is conceded.  

In July 2009, the Veteran received a VA audiology examination; no hearing loss for VA purposes was found.  The following results were shown: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
15
20
15
20
25

Speech recognition was 96 percent in the right ear and 94 percent in the right.  The Veteran reported post-service noise exposure, but even with that he did not have bilateral hearing loss for VA purposes.  Another examination in November 2010 also showed no bilateral hearing loss for VA purposes: all thresholds were below 25 decibels or better and word recognition was 96 percent bilaterally.  The examiner stated it was less likely than not the current threshold values were secondary to acoustic trauma in the military.  

The Board finds the Veteran competent to state what he has actually experienced regarding his hearing.  38 C.F.R. § 3.159(a)(2).  The Veteran's sister and wife are also competent to state what they observed about the Veteran's bilateral hearing loss symptoms.  Id.  Their testimony and statements are credible to the extent that they show that the Veteran has difficulty hearing.  

To the extent the Veteran is claiming that his current hearing loss is related to in-service acoustic trauma or that a hearing loss for VA compensation purposes was present in service or at present, he is not competent and neither is his wife or sister.  They are not shown to have the expertise to determine the etiology of audiologic disease and even trained medical personnel require audiometric testing to determine whether a hearing loss (as opposed to difficulty hearing) is present for VA compensation purposes.  Id.  

The Board finds that service connection for bilateral hearing loss is not warranted.  In doing so, the Board relies on the July 2009 and November 2010 VA examinations.  The examiners interviewed the Veteran, reviewed and summarized information in the claims file, performed an audiology evaluation and then offered opinions based on all of the information-including the Veteran's post-service history of noise exposure and his statements.  The Board assigns these examinations great weight.  

The Board finds that acoustic trauma did occur in service, but a clear preponderance of the evidence is against a finding that the Veteran has bilateral hearing loss for VA compensation purposes.  As a result the claim must fail.  See 38 C.F.R. § 3.385; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").   The benefit of the doubt rule does not apply, and this service connection claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disability, to include PTSD and depression; the claim is reopened, and to this extent, the appeal is allowed.  

Service connection for bilateral hearing loss is denied.  



REMAND

On the Veteran's December 2002 claim form, he stated he was treated for PTSD from 1977 to 1978 and in 1991 at VAMC Topeka.  These records are not in the claims file.  

If new records are associated with the file, return the claims file to the November 2010 VA examiner and request the file be re-reviewed with the new evidence; the examiner should state whether it is likely, as likely as not, or not likely that any psychiatric disability is related to service.  

Finally, the Veteran should be given a VA examination regarding his claim for service connection for headaches; the Veteran is claiming his headaches are secondary to his service-connected tinnitus.  The Veteran reported having frequent or severe headaches on a September 1976 report of medical history form.  At several points after that, the Veteran reported having no frequent or severe headache (on March 1986, September 1989, and July 1994 reports of medical history forms).  However, the requirement to get a VA medical examination is a low bar.  See 38 C.F.R. § 3.159(c)(4) (2011) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The examiner should note that while the Veteran reported have "blackouts" and headaches at his Board hearing (Transcript, p 14), the evidence in the file shows he is a recovering alcoholic and such symptoms may be related to his history of alcohol abuse.  

Accordingly, the case is REMANDED for the following action: 

1. Request 1977 to 1978 and 1991 VAMC Topeka records regarding the Veteran and associate these records with the file.  A negative reply is also requested and should be associated with the file.  

2. If new records are associated with the file, return the claims file to the November 2010 VA examiner and request the file be re-reviewed with the new evidence; the examiner should state whether it is likely, as likely as not, or not likely that any psychiatric disability is related to service.  The rationale for all opinions must be provided.  

3. Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any headache disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated testing should be conducted.  All pertinent pathology should be noted in the examination report.  

For any headache disability found, the examiner should indicate whether it is likely, unlikely or at least as likely as not that any current headache disability was caused or aggravated by service.  

If the headaches were not caused or aggravated by service, the examiner should discuss the Veteran's concern that his headaches were caused or aggravated by his service-connected tinnitus.  If any aggravation is found, the examiner should identify the baseline level of the headaches (prior to aggravation) and the permanent, measurable increase in the severity of the headaches due solely to service-connected tinnitus.  The rationale for all opinions must be provided.  The examiner should note the Veteran's longstanding history of alcoholism.  

4. Re-adjudicate the issues of entitlement to service connection for a psychiatric disability and headaches.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


